HaNDY, J.,
delivered the opinion of the court.
The plaintiffs in error filed this bill in the Chancery Court of Monroe county, to recover of the defendant hire for two slaves specifically bequeathed by the last will and testament of William Wall, deceased, to two of his grandchildren, who are alleged to have been infants and orphans at the death of the testator.
The clause of the will on which the bill is founded is as follows: u I give and bequeath to my two grandsons, John W. Wall and George W. Wall, two negro boys, Frank and July; but they shall remain in possession of Benjamin C. White for the term of fifteen years, and at the expiration of that term, to be divided between my two grandchildren, as the said Benjamin C. White shall think reasonable and just.”
White was one of the executors named in the will.
After the expiration of the time mentioned, the slaves were delivered over by White to the legatees ; but he refused to account for any hire for them ; and this bill was filed for the purpose of recovering the hire.
A demurrer was filed by the defendant, which was sustained, and the bill dismissed.
The ground upon which the bill was dismissed, and which is insisted upon here in support of the decree, is, that by the terms of the will the defendant was entitled in his own right to the use and benefit of the slaves until the expiration of the time specified, and, consequently, was not accountable for their hire during that period.
It is not a matter of controversy that the slaves were to remain in the possession of the defendant for fifteen years; but the question is, was he entitled in his own right to their use in the meantime ?
The bequest of the slaves was a specific legacy to the testator’s grandchildren, and in its terms it was a full and absolute bequest to them. And the rule is, in cases of specific legacies, that the interest or dividends, if it be stock or a specific money security, belong to the legatee from the death of the testator, although the principal is not to be paid, by the terms of the will, until a future day. Barrington v. Tristram, 6 Ves. 345; 2 Roper Leg. (3d edit.) 227; 2 Williams Exors. (2d Amer. edit.) 1021. The same principle is applicable to a specific legacy of slaves.
*526Is the absolute bequest to the grandchildren, in the clause of the will under consideration, limited or abridged by the words which follow it, providing that the slaves shall remain in White’s possession until the time appointed for their division and delivery to the legatees ? We think clearly not.
It appears that White was the stepson of the testator, and one of the executors appointed by the will, and that these legatees were infants of tender years. They were, of course, incapable of taking charge of the slaves; and it would.seem that the testator preferred to leave them in charge of his executor, in whom he had confidence, rather than to leave them without directions as to the persons into whose charge they might go. There is nothing in the circumstances which tends to render it at all probable that the testator intended to deprive the legatees of the entire benefit of the legacy, but it is rather to be presumed that he intended that they should have the full benefit of it for their support during their minority, and until the time which he had appointed for its delivery to them. Such a disposition is just and natural, and must be presumed to have been intended, unless a contrary intention clearly appears.
The words used in relation to the possession of White, do not necessarily create any interest in White in his own right, nor does it appear that the hire of the slaves during the time they were to remain in his possession was intended to go into the residuum of the estate ; for the residuary clause directs the sale of all the rest of his estate which had not been disposed of. The absolute estate at first given to the grandchildren, therefore, cannot be limited or abridged except by holding that an interest was bequeathed to White by implication; and in order to sustain such a construction, the intention of the testator must be clear, and such a construction must be necessary in order to effectuate the plain intention of the testator. 6 Cruise Dig. 177, § 18. Here no purpose is indicated in the will which could require that White should take to his own use the hire of the slaves during the time they were to remain in his possession. On the contrary, the absolute estate passed to the legatees on the testator’s death, the possession being postponed ' until they should reach maturer years. There is nothing which shows that the possession which was to remain with him was for his own benefit. But a plain reason is apparent why the slaves should *527remain in bis possession for the legatees ; and that is, that they were infants of tender years and incapable of managing them; he was a trustworthy friend : and the testator chose to leave the slaves so that they might be used to the best advantage for the benefit of the legatees by a competent and reliable friend, rather than to go into the hands of unknown persons as their guardians.
We think it clear, therefore, that White took no individual interest in the slaves under the will, and that his possession was as trustee for the legatees, and consequently that he is accountable for hire.
The decree is reversed, the demurrer overruled, and the defendant required to answer in sixty days; and the cause is remanded for further proceedings.